Order denying motion to vacate final decree in so far as relates to the awards for damage parcels No. 8 and No. 27 reversed upon the law and the facts, with ten dollars costs and disbursements, motion granted and proceeding remitted to Special Term for rehearing and redetermination in so far as said two parcels are concerned. The disposed of lots fronting on Steuben street as shown on the sales map left nothing more than a nominal value in the owner in that part of Steuben street abutting upon said lots. The remainder of Steuben street which lies in damage parcel No. 8 is affected by the easements of the lot owners whose property lies between Radcliffe road and Hylan boulevard. These private easements, however, are not limited to a nominal award; and while such award should be substantial, the amount thereof may not equal the full unincumbered fee value. So much of Hylan boulevard as is included in damage parcel No. 8 is unaffected by any private easement rights for the reason that title vested in the city prior to the conveyances. We are further of the opinion that whatever easement rights the Allendale road owners may have on the sales map do not affect the values to be placed upon the property as above indicated. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur.